                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL


Case No.       5:17-cv-00548-CBM-RAO                                        Date     December 11, 2018
Title     Monster Energy Company v. Integrated Supply Network, LLC


Present: The Honorable         CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE


                 Patricia Gomez                                               Carol Zurborg
                  Deputy Clerk                                               Court Reporter


            Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                     Joseph R. Re                                         Christopher W. Madel
                  Lynda Zadra-Symes                                       Cassandra B. Merrick
                   Marko R. Zoretic                                        Jennifer M. Robbins


Proceedings:      Plaintiff's Motion for a Permanent Injunction [457] [840 Trademark]
                  Defendant's Motion to Strike Material Outside the Trial Record, filed 12/3/18 [465]


        The case is called and counsel state their appearance. The Court and counsel confer. Following oral
        argument, the court takes the matters under submission.




                                                                                         : 20




        CV-90 (2/10)                            CIVIL MINUTES - GENERAL   Initials of Deputy Clerk PG
